Citation Nr: 0311285	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-20 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disorder, 
including as secondary to a service-connected bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The veteran had active service from May 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

The veteran had been scheduled to appear at a personal 
hearing before a Veterans Law Judge at the RO in May 2002, 
however, he failed to appear as scheduled.


FINDINGS OF FACT

1.  A back disorder did not have its onset during active 
service or result from disease or injury in service.

2.  A back disorder has not been shown to be related to the 
veteran's service-connected bilateral knee disability.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a back 
disorder, including as secondary to a service-connected 
bilateral knee disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the February 1999 rating 
decision; August 1999 Statement of the Case (SOC); and April 
2000 and October 2001 Supplemental Statements of the Case 
(SSOC).  He was specifically told about the requirements to 
establish entitlement to service connection for a back 
disability and of the reasons that the evidence in his case 
was inadequate.

The RO further notified the veteran of the newly enacted 
regulations promulgated by the VCAA by letter dated in August 
2001, at which time he was informed of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
VA has no outstanding duty to inform him that any additional 
information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service medical 
records and VA medical treatment records, as set forth below.  
There is no indication of relevant medical records that the 
RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA examination in September 
2001 and an appropriate opinion concerning secondary service 
connection was provided.  An additional opinion on the issue 
of direct service connection is not necessary because the 
veteran has provided no competent evidence that his current 
back disorder is associated with his active service, as 
discussed in more detail below.  See Wells v. Principi, No. 
02-7404, 2003 U.S. App. LEXIS 8073 (Fed. Cir. April 29, 
2003).
   
Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2002).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The Board has reviewed all of the evidence of record, 
including, but not limited to the veteran's service medical 
records; VA examination reports dated in April 1994, January 
1997, September 1999, and September 2001; and VA hospital and 
outpatient treatment records dated from 1995 to 1999.  Only 
the relevant evidence is discussed below.  

The veteran's service medical records disclose that he was 
treated for backaches in May 1987.  He injured his knees in 
1988 while playing basketball.  Although he sought treatment 
on numerous occasions for his knees during service, there 
were no further complaints or findings of back disorder.

The first post-service medical evidence of a back disorder is 
dated in 1998.  VA treatment records dated in February 1998 
indicate that the veteran complained of back pain.  He said 
that he worked in a warehouse lifting and had a prior history 
of back pain.  In January 1999, he reported that his back 
pain stemmed from a basketball injury during service.  Upon 
VA examination in September 1999, he was diagnosed as having 
L5-S1 disease of the lumbar spine.    

In March 2000, the veteran testified at a personal hearing 
over which a hearing officer of the RO presided.  He asserted 
that that he injured his back while playing basketball in 
service at the same time he injured his knees.  He stated 
that he had fallen on his back and that he had reported the 
pain but it had not been documented.  He also added that he 
hurt his back on a separate occasion when two shipmates had 
lifted him and thrown him down, hurting his knees on the deck 
of the ship.  He indicated that his back had bothered him 
since service, but that he did not see any doctors for his 
symptoms until 1994.  He also reported having hurt his back 
during post-service employment, and that he had seen a 
company doctor, but that there were no available records 
since the company was no longer in business.  

The veteran also testified that his job required a lot of 
standing, and that his knees would tend to lock up on him, 
which in turn would hurt his back.  He added that he would 
take medication for the pain caused by his bilateral knee 
disability and resulting back pain.  Further, the veteran 
stated on appeal that he did not seek treatment during 
service because of his schedule and his supervisors.  See VA 
Form 9, dated September 27, 1999.  

During the September 2001 VA examination, the veteran 
reported that he had pain and stiffness of the cervical 
spine, thoracic spine, and lower back lumbar area.  He 
asserted that he had an injury to the midthoracic area in 
1988, when he fell on his midback while playing basketball in 
a gym during his period of active service.  The diagnosis was 
chronic thoracolumbar pain, history of back injury, spasm of 
thoracolumbar area.  X-rays revealed minimal hypertrophic 
arthritis changes of the bony margins of the lumbar vertebral 
bodies and minimal narrowing at L5-S1.  In an addendum to the 
report, the examiner opined that the veteran's back condition 
was not due to his service-connected bilateral knee 
condition.  The examiner indicated that he had reviewed the 
claims folder.  

Here, the veteran's service medical records disclose only one 
episode of treatment for backaches in May 1987.  The 
remainder of the service medical records are negative for any 
complaints or findings of a back disorder, despite numerous 
medical visits for knee problems.  The veteran has stated 
that he was not able to seek treatment during service because 
of his schedule and his supervisors, but his service medical 
records reflect otherwise.  He sought medical treatment on 
numerous occasions.  

The earliest post-service medical evidence of a diagnosis of 
a back disorder is dated in 1998, approximately 8 years 
following the veteran's separation from service.  There is no 
evidence showing that the current back disability had its 
onset in service or is related to any in-service disease or 
injury, or that arthritis was manifest to a degree of ten 
percent within a year of service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for a back disorder on a direct basis.  

Additionally, the Board finds as fact that the veteran is 
service connected for a bilateral knee disability.  The RO 
granted service connection for this disability by means of a 
May 1990 rating decision.  As noted above, the veteran has 
also been shown to have a back disorder.  However, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disorder as secondary to a 
service-connected bilateral knee disability.  The VA examiner 
in 2001 stated that the veteran's back disorder was not due 
to his service-connected knee disability.  This opinion was 
definitive and based on review of the entire claims file, and 
is found to be persuasive when considered with the rest of 
the evidence of record.  See Prejean v. West, 13 Vet. App. 
444, 448-449 (2000).  There is no medical opinion of record 
refuting the VA examiner's opinion.

Any contentions by the veteran that his back disorder is 
somehow related to his active service or to his bilateral 
knee disability, even if presented as sworn testimony, are 
not competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disorder, including as secondary to a 
service-connected bilateral knee disability.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  See 38 U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for a back disorder, 
including as secondary to a service-connected bilateral knee 
disability, is denied.


	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

